DLD-069                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-4436
                                       ___________

                           IN RE: MARCUS L. WALLACE,
                                                 Petitioner
                       ____________________________________

                          On a Petition for Writ of Prohibition
                         Related to M.D. Pa. No. 3-10-cv-01309
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 16, 2010

              Before: BARRY, FISHER AND STAPLETON, Circuit Judges

                             (Opinion filed: January 11, 2011)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner, Marcus Wallace, has been charged in the Court of Common Pleas of

Franklin County, Pennsylvania, with, among other things, first and second degree

murder, aggravated assault, and criminal mischief. Wallace is currently awaiting trial on

those and other charges in three separate criminal cases, all before the Court of Common

Pleas. He has filed an original petition for a writ of prohibition with this Court which

appears to be requesting that we compel the Honorable Douglas W. Herman of the Court
                                             1
of Common Pleas to dismiss the charges against Wallace because the Court of Common

Pleas lacks personal jurisdiction.

       Although Wallace styles his petition as a writ of prohibition, it more accurately

could be classified as a writ of mandamus, because it essentially asks us to compel the

Court of Common Pleas to dismiss the charges against him. See In re Sch. Asbestos

Litig., 921 F.2d 1310, 1313 (3d Cir. 1990) (explaining that writs of prohibition

traditionally confine an inferior court to a lawful exercise of its prescribed jurisdiction,

while writs of mandamus compel lower courts to exercise their authority). Regardless of

whether the petition is viewed as a writ of prohibition or a writ of mandamus, however,

we lack jurisdiction to grant relief and will dismiss the petition. See id. (“[M]odern

courts have shown little concern for the technical and historic differences between the

two writs.”).

       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of prohibition and mandamus only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a).

It is thus well-settled that we may issue such writs only if there is an independent basis

for subject matter jurisdiction. See United States v. Christian, 660 F.2d 892, 894 (3d Cir.

1981) (explaining that, “[b]efore entertaining” a petition for a writ of mandamus, “we

must identify a jurisdiction that the issuance of the writ might assist”).

       There is no such basis here. Wallace does not allege any action or omission by a

United States District Court within this Circuit over which we might exercise our

supervisory authority by way of prohibition or mandamus. Cf. id. at 895 (“‘The focal
                                               2
question posed for a Court of Appeals by a petition for the issuance of a writ is whether

the action of the District Court tends to frustrate or impede the ultimate exercise by the

Court of Appeals of its appellate jurisdiction granted in some other provision of the

law.’”) (citation omitted) (emphasis added). Nor does he allege any action or omission

by a federal officer, employee, or agency that a United States District Court might have

prohibition or mandamus jurisdiction to address in the first instance. See 28 U.S.C.

§ 1361 (“The district courts shall have original jurisdiction of any action in the nature of

mandamus to compel an officer or employee of the United States or any agency thereof

to perform a duty owed to the plaintiff.”) (emphasis added).

       Instead, Wallace asks us to exercise our prohibition or mandamus jurisdiction over

a state court to compel it to dismiss his case. We do not have jurisdiction to grant that

request. See In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam) (explaining

that District Court “had no jurisdiction” to “issue a writ of mandamus compelling action

by a state official”); see also White v. Ward, 145 F.3d 1139, 1139 (10th Cir. 1998)

(explaining that federal courts “lack[ ] jurisdiction to direct a state court to perform its

duty”); Demos v. United States Dist. Court for the E. Dist. of Wash., 925 F.2d 1160,

1161 (9th Cir. 1991) (“[T]his court lacks jurisdiction to issue a writ of mandamus to a

state court.”).

       Accordingly, because we lack jurisdiction to grant the relief that Wallace requests,

we will dismiss his petition.


                                               3